In a proceeding pursuant to CPLR article 78 to compel respondents to reschedule a medical examination as to the petitioner’s blood pressure, the appeal is from a judgment of the Supreme Court, Nassau County, dated July 28, 1975, which denied the relief requested and dismissed the petition. Judgment affirmed, without costs or disbursements. The determination of the respondent commission adhering to the disqualification of the petitioner was neither arbitrary nor capricious. Hopkins, Acting P. J., Martuscello, Latham, Shapiro and Hawkins, JJ., concur.